Citation Nr: 1133444	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and gastritis.  

(The issue of entitlement to a disability evaluation in excess of 30 percent for status post right shoulder replacement will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a gastrointestinal disability, and an August 2006 rating decision which denied entitlement to service connection for hepatitis C.  Timely appeals were noted with respect to those decisions.

A hearing on these matters was held before the undersigned Veterans Law Judge on July 11, 2008.  A copy of the hearing transcript has been associated with the file.

In May 2009, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  Pursuant to the Board's remand orders, records were received from the Social Security Administration, and a supplemental medical opinion concerning the etiology of the Veteran's gastrointestinal disability was obtained.  An attempt was also made to gather any outstanding records from Heidelberg Army Hospital from June-August 1973; however, the National Personnel Records Center responded that its "index of clinical records for that facility did not include the requested year."  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that hepatitis C had its onset in service or is otherwise related to the Veteran's service.  

2.  A clear preponderance of the evidence is against a finding that a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and/or gastritis, had its onset in service or is otherwise related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and/or gastritis, was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Because service connection is denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 


VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim for service connection for a gastrointestinal disorder.  

An etiological opinion has not been obtained for the Veteran's claim for service connection for hepatitis C.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of hepatitis C, there is no true indication this disability is associated with service.  There is no evidence of hepatitis C in service, and the disorder was not diagnosed for many years post-service, after the Veteran had encountered nonservice-related risk factors for the disease.  In view of the absence of findings of hepatitis C in service and the first suggestion of pertinent disability after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.
 

Legal Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service Connection for Hepatitis C

The Veteran, who has been diagnosed with hepatitis C, contends that the disorder had its clinical onset during his service.  Specifically, the Veteran asserts that he was hospitalized at Heidelberg Army Hospital after spending time in the stockade, and that during his hospitalization he became unconscious for a period of days.  According to the Veteran, upon awakening he was advised that he had contracted "hepatitis" while in the stockade.  He has testified that he observed symptoms of jaundice during this period of time.

Review of the Veteran's service treatment records shows no evidence of complaints or treatment for hepatitis, jaundice or any other hepatic complaint.  The record contains notes indicating that the Veteran was treated at Heidelberg Army Hospital for a variety of complaints; however, there is nothing in the treatment records showing that he was hospitalized and unconscious for any period of time, nor are there any references to hepatitis.  The Veteran's separation examination is negative for reports of hepatitis or its residuals.  On a concurrent Report of Medical History, the Veteran certified that he had had no jaundice, hepatitis, or periods of unconsciousness during his active duty.  

Post-service medical records include a March 1974 VA examination, reflecting no diagnosis of hepatitis or complaints referable to liver function.  The Veteran was not diagnosed with hepatitis C until 2004.  An October 2004 hepatology consult lists the Veteran's risk factors for hepatitis C as service in Germany, intravenous drug use and multiple sexual partners.  The Veteran reported during the consult that he had been diagnosed with hepatitis while in service in 1973, when his eyes turned yellow and he was placed in a dark room and given intravenous fluids.  The Veteran repeated this assertion during his June 2008 hearing.  He further testified that a physician from the Fayetteville VA Medical Center had advised him that his hepatitis had its onset during service; however, there is no reference to such an opinion in the available VA medical records.

On review, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hepatitis C is linked to his service.  The medical evidence of record shows that the Veteran was informed of his diagnosis in October 2004, more than 30 years following discharge, and after he had engaged in several risk factors for hepatitis C.  The Veteran's pre-October 2004 records do not refer to complaints of or treatment for jaundice or hepatitis.  None of the Veteran's treating physicians have attributed his hepatitis C to his active service.  Although the Veteran asserts that a VA physician told him that his hepatitis was linked to events in service, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The lengthy period of time between service discharge and the first indication of hepatitis C also weighs against the claim.  See 38 C.F.R. § 3.303.  

In adjudicating this claim, the Board must also assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of symptoms of jaundice.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose hepatitis C, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of in-service incurrence of hepatitis C are not consistent with the evidence of record.  The Veteran has alleged that he was unconscious for several days in Heidelberg Army Hospital, and when he woke, he was advised that he had contracted hepatitis.  There is no mention of a period of unconsciousness or a diagnosis of hepatitis in the Veteran's service treatment records, although there are other records which are stamped from Heidelberg Army Hospital.  There is no mention of any period of unconsciousness, jaundice, or diagnosis of hepatitis on the Veteran's separation examination.  The Veteran denied that he had or had had periods of unconsciousness, jaundice and hepatitis on his Report of Medical History.  The Board does not find it likely that the Veteran had a period of unconsciousness and awoke to a serious diagnosis, but neither the diagnosis nor the period of unconsciousness were reported by the Veteran or noted by medical staff on separation from active service.  There is no evidence of post-service clinical treatment for hepatitis for over 30 years after his discharge from active service.  The Veteran filed a claim for service connection for a right shoulder disability in February 1974, and did not mention jaundice or a diagnosis of hepatitis C.  The Board finds it unlikely that there is no recorded treatment for over 30 years under this scenario, and that the Veteran would not mention it in 1974 when he was aware of the compensation program and actively seeking benefits for other disability.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has hepatitis C that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Gastrointestinal Disability 

The Veteran has been diagnosed with gastrointestinal disorders including gastroesophageal reflux disease, hiatal hernia and gastritis.  He asserts that the disorder(s) had a clinical onset during service, when he had an episode of hematemesis.  Since that time, he has taken medication to control his symptoms.  

Review of the Veteran's service treatment records reflects a report of hematemesis in February 1971.  The record states that the Veteran had no accompanying abdominal pain, indigestion, heartburn, or severe nausea.  There was no formal diagnosis rendered other than "possible hematemesis."  There were no other reports of hematemesis or heartburn in the service treatment records.  On separation examination in January 1973, a normal abdomen and viscera were noted.  The Veteran denied episodes of frequent indigestion or other stomach trouble on his concurrent Report of Medical History.  

Post-service medical evidence includes a March 1974 VA examination in which the Veteran's digestive system was described as "normal."  The first indication of a gastrointestinal disorder in the record is dated July 1995, when "heartburn several years" was noted.  Linear esophagitis, hiatal hernia, and mild gastritis were diagnosed.  He has received intermittent treatment for his acid reflux since that time.

On VA examination in June 2005, the Veteran reported that he had had acid reflux since 1971, which he treated with over the counter remedies.  Upper GI series showed evidence of gastroesophageal reflux disease and hiatal hernia; however, the examiner stated that it was less likely than not that the Veteran's acid reflux was the result of his military service, since "he had symptoms of cold, and no abdominal pain, heartburn or nausea [in service]."  The examiner did not comment on the episode of hematemesis during service or whether it could be linked to the Veteran's current gastrointestinal disabilities; thus, a supplemental medical opinion was requested in May 2009.

The Veteran received another VA examination in December 2009.  The 1971 episode of hematemesis was noted, as were the accompanying notes indicating no abdominal pain, heartburn, epigastric pain, or treatment for reflux.  The Veteran's lay statements concerning in-service onset of acid reflux and a continuity of symptomatology since service were noted and discussed.  After interviewing the Veteran, reviewing the claims folder, and conducting a physical examination of the Veteran, the examiner found that it is "more likely than not that this patient's reflux esophagitis began after his military service and is caused more [sic] to his behavior changes including smoking and weight gain which occurred after his time in service."  The examiner also pointed out that the records of his 1971 episode of hematemesis reflected no symptoms of reflux.

Upon review, the Board finds that a preponderance of the medical evidence of record is against a finding that the Veteran's gastrointestinal disability had its clinical onset during active duty.  There are no references to reflux, heartburn, or indigestion in the service treatment records or on separation examination.  The Veteran denied frequent indigestion and other stomach trouble on his Report of Medical History.  His digestive system was reportedly normal on VA examination in March 1974.  There is no evidence of clinical treatment for any gastrointestinal disorder until July 1995, many years after the Veteran's discharge from active service.  The December 2009 VA examiner found that the Veteran's gastrointestinal disorders are not the result of his service, because of the lack of findings of reflux, heartburn, or indigestion in service, as well as post-service lifestyle choices.  The examiner is a medical professional and competent to render an opinion in this matter, and the opinion is reasonably based upon a review of the record and a physical examination of the Veteran.

Turning to the lay evidence of record, the Board finds the Veteran is competent to attest to his observations of heartburn and indigestion during service.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a chronic gastrointestinal disorder, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of clinical onset of acid reflux during service and a continuity of symptomatology from that time are not consistent with the evidence of record.  There is no mention of reflux, indigestion, or heartburn in the service treatment records or on the Veteran's separation examination.  Abdomen and viscera were reportedly normal.  The Veteran denied frequent indigestion and stomach trouble on his Report of Medical History.  There is no evidence of post-service clinical treatment for acid reflux for many years after his discharge from service.  The Veteran filed a claim for service connection for a right shoulder disability in February 1974, and did not mention a gastrointestinal disorder.  The Board does not find it likely that the Veteran had chronic gastrointestinal pathology during service which went unnoticed on the separation examination, with no recorded treatment for over 20 years, and was not mentioned in February 1974 when the Veteran was aware of the compensation program and actively seeking benefits for other disability.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has a disability exhibited by acid reflux that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and gastritis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


